Citation Nr: 1646184	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right femur fracture residuals. 

2.  Entitlement to a disability rating in excess of 0 percent for a surgical scar of the right femur. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active duty service with the United States Army from April 1958 to April 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In February 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

In August 2016, the RO granted a 100 percent disability rating for a service-connected mental disability and assigned an effective date of June 27, 2016, for the increase.  The Veteran filed a Notice of Disagreement with the effective date that same month.  While the RO has not yet issued a Statement of the Case regarding that issue, it has acknowledged the Notice of Disagreement and responded by sending the Veteran an appeal election letter in September 2016.  Accordingly, no further Board action is necessary at this time to comply with Manlincon v. West, 12 Vet. App. 238 (1999).  Nevertheless, as the issue of TDIU entitlement is inextricably intertwined with the effective date assigned for the 100 percent rating, adjudication of that issue must be deferred pending action to perfect the appeal of the effective date issue.  

As the Veteran has not alleged loss of use of the right lower extremity, and does not at this time have entitlement to the required schedular levels of compensation, no special monthly compensation issue is inferred.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

The issue of TDIU entitlement is addressed in the REMAND below and is therein REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the service-connected right femur fracture residuals have been asymptomatic.  

2.  For the entire period on appeal, the service-connected surgical scar associated with right femur fracture residuals has been asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for right femur fracture residuals have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2016).

2.  The criteria for a disability rating higher than 0 percent for the scar associated with right femur fracture residuals have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in November 2009 and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by providing the Veteran with a VA Form 21-8940 with respect to his TDIU claim; by obtaining outstanding VA medical records; and by providing the Veteran a VA examination with a medical opinion addressing the manifestations and severity of his service-connected right femur disability and reconciling apparently contradictory reports from prior examinations.  

Schedular Rating Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


Right Femur Fracture Residuals

Historically, the Veteran underwent an open-reduction and internal fixation of a mid-to-proximal right femur fracture in 1958 and had removal of the intramedullary nail in 1963.  In an August 1989 rating decision, VA granted service connection for "Fracture, mid third, right femur, postoperative open reduction and internal fixation" and assigned a rating of 0 percent under Diagnostic Code 5255, effective May 25, 1989.  In a January 1990 rating decision, VA granted an increased rating of 10 percent, still under Diagnostic Code 5255, effective May 25, 1989.  The current appeal arises from a claim for increase received at the RO on October 28, 2009.  

Under Diagnostic Code 5255, impairment of the femur can be rated on several bases.  Where there is a fracture of the anatomical neck with nonunion and loose motion (spiral or oblique fracture), a rating of 80 percent is for assignment.  Where there is a fracture of the anatomical neck with nonunion but without loose motion, and weightbearing is preserved with the aid of a brace, a 60 percent rating is for application.  A 60 percent rating is also available with fracture of the surgical neck of the femur with false joint.  Where there is malunion of the femur with marked knee or hip disability, a 30 percent rating is for assignment.  Where there is malunion of the femur with moderate knee or hip disability, a 20 percent rating is for assignment.  Where there is malunion of the femur with slight knee or hip disability, a 10 percent rating is for assignment.

In support of his claim for increase, the Veteran submitted an October 2009 report from the Danville Orthopedic Clinic.  That report notes that he had tenderness at the tip of the trochanter but had good motion of his right hip.  X-rays revealed some mild degenerative changes of the right hip.  The right femur was found to be well-healed with some calcification at the tip of the trochanter where the pin was removed (VBMS record 10/28/2009).

The report of a VA examination in November 2009 reveals the Veteran's complaint of aching in the hip all the time, which feels like a toothache.  He reported that he was unable to walk, stand, or sit in one position for very long.  Examination of the hip revealed symptoms of pain and decreased speed of motion, but no deformity, giving way, instability, stiffness, weakness, incoordination, or effusions; no episodes of dislocation, subluxation, or locking; and no other symptoms.  The Veteran reportedly was able to stand for 15-30 minutes, and was able to walk more than 1/4 mile, but less than 1 mile.  He was unable to step up on a step with weight on his right leg.  He reportedly needed a railing to hold onto, or else step up on the left leg and then bring the right leg up, one step at a time.  Going down steps, he had to put the weight on the left leg.  The examiner noted increased wear on the outside edge of the right shoe.  There was mild tenderness to palpation over the greater trochanter, and mild weakness of the hip with flexion and extension.  There was pain with range of motion.  Right hip flexion was measured from 0-120 degrees; right hip extension was from 0-30 degrees; right hip abduction was from 0-45 degrees.  The Veteran could not cross the right leg over the left.  He could toe-out to less than 15 degrees.  There was no additional limitation after 3 repetitions of range of motion.  X-rays revealed a well-healed right femoral shaft fracture.  The right hip joint was well-maintained with smooth articulating surfaces.  Calcific deposits were seen in the soft tissues adjacent to the greater trochanter.  There were no complicating factors at the fracture site and no degenerative joint disease.  The Veteran was noted to have worked as a mechanic and was retired due to age and duration of work.  Occupational limitation was opined to consist of problems with lifting and carrying, decreased strength, and lower extremity pain.  Regarding activities of daily life, there was opined to be severe impact on sports; moderate impact on exercise; mild impact on chores, shopping, recreation, traveling, and driving; and no impact on feeding, bathing, dressing, toileting, and grooming. 

A September 2011 VA Form 21-4238 (Statement in Support of Claim) includes the Veteran's report that, due to the injury to his leg, he was unable to run his restaurant business full-time.  According to the Veteran, his business calls for long periods of standing while cooking.  

An April 17, 2012, VA Orthopedic Consultation reveals the Veteran's chief complaint of right hip pain and radiating symptoms down the right lower extremity.  Hip flexion was measured to 100 degrees, external rotation was measured to 50 degrees, and internal rotation was measured to 20 degrees.  He reported some discomfort in his lower lumbar spine with range of motion of the right hip.  He had 5/5 strength of the right lower extremity.  The examiner diagnosed lumbosacral degenerative disc disease and right hip osteoarthritis.  The examiner opined "I believe that most of the patient's symptoms are secondary to his lumbosacral arthritis (Virtual VA record 02/25/2014 p. 95).  

The report of a VA examination in June 2012 reveals right hip flexion measured to 100 degrees, with onset of pain at 100 degrees.  Right hip extension was measured to 0 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that he could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  After 3 repetitions, flexion increased to 105 degrees, and the other measurements remained the same.  Muscle strength testing was 5/5.  The examiner found no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy.  

The report of a VA examination in April 2013 reveals the Veteran's denial at that time of any symptoms associated with the femur fracture.  He noted that he had formerly been employed as an industrial mechanic and retired in 1996 because he was eligible by age.  On examination, there was no bone neoplasm, osteomyelitis, inflammation, deformity, fracture site motion, fever, or general debility.  No assistive devices were needed for walking.  The disability was opined not to affect motion of any joint.  There was no evidence of leg shortening; no bone or joint abnormality; no signs of infection; no effect on any weight-bearing joint; and no functional limitation on standing.  Walking was limited to 30 yards.  The examiner concluded that there were no current residuals of the right femur fracture, no significant occupational effects, and no effects on usual daily activities.  

The Board's February 2014 remand instructions attempted to reconcile the apparently conflicting findings, most notably between the November 2009 and April 2013 examinations.  

The report of a VA examination in April 2016 reveals the Veteran's complaint that he could not do anything because of hip pain.  His chief complaint was of right posterior and lateral hip pain with prolonged standing, walking, and sitting.  He reportedly had to close his carryout restaurant business because he could not stand for long periods.  On examination, flexion was measured from 0-90 degrees; extension was from 0-10 degrees; abduction was from 0-35 degrees; adduction was from 0-20 degrees; external rotation was from 0-50 degrees; and internal rotation was from 0-5 degrees.  The Veteran was unable to cross his legs.  After 3 repetitions, all ranges remained the same.  The examiner found that range of motion does not contribute to functional loss.  Pain was associated with all motion, and with weight bearing, but pain noted on examination did not result in/cause functional loss.  Muscle strength on flexion, extension, and abduction was 5/5.  There was no muscle atrophy.  

While the April 2016 examiner noted symptoms affecting the right lower extremity, he found no current residuals of the 1958 surgery.  In essence, he attributed the symptoms noted on examination to nonservice-connected factors.  While mild bilateral hip arthritis was shown on X-ray, the examiner opined that the Veteran's right hip arthritis was a separate condition which was not due to the in-service femur fracture.  In so finding, the examiner noted that the Veteran demonstrated the same degree of mild degenerative arthritis in both the right and left hip.  According to the examiner, the Veteran's complaint of pain and limitation in standing, along with the noted decreased range of motion of the right hip, were at least as likely as not caused by the osteoarthritis in his right hip, and not the femur fracture.  

The April 2016 examiner attempted to reconcile the conflicting findings in prior VA examinations in November 2009 and April 2013, noting that in the 2009 report, the Veteran had a deficit in strength going up and down stairs.  He needed to place his left foot first to ascend/descend due to weakness and pain in his right leg.  His range of motion was better in his right hip than his left hip on that examination.  There was no objective record of the strength comparing his right and left hips.  In review of the April 2013 VA examination, the April 2016 examiner noted that there were no objective measurements for range of motion or strength testing.  The examiner concluded that the current (April 2016) examination was more comprehensive than the prior examinations.  Currently, the Veteran has equal range of motion of the hips as well as equal strength testing.  The Veteran is able to step up with either leg, but needs to use bilateral arms for stability.  Based on these most recent findings, the examiner agreed with the findings of the April 2013 examination that the right hip complaints were unrelated to the service-connected fracture residuals.

In light of the history of injury and the anatomical localization of the disability, the Board finds that Diagnostic Code 5255 is the most appropriate diagnostic code, and that no other diagnostic codes are appropriate.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is completely dependent on the facts of a particular case); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (any change in a diagnostic code by a VA adjudicator must be specifically explained).

After a review of all of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for the right femur disability have not been met for any period on appeal.  The Board's conclusion is substantially based on the well-reasoned opinion of the April 2016 examiner, as consistent with, and supported by, the findings of the April 2013 examiner, that there are no current residuals of the in-service injury, and that the reported symptoms, including painful motion, limited motion, decreased speed of motion, and impairment of standing, walking, and climbing, are attributable to the Veteran's nonservice-connected arthritis of the bilateral hips.  While not addressed by the April 2016 examiner, the Board observes that the Veteran has also been diagnosed with sciatica with associated pain down the right lower extremity medically attributed to this condition.  See December 6, 2012 Emergency Department Note (Virtual VA record 02/25/2014, p. 41).  Service connection is not in effect for this condition or for any back or spine condition.    

Records from Commonwealth Rehabilitation have been submitted by the Veteran and obtained on his behalf.  These reveal ongoing therapy for hip and lower extremity pain.  However, they do not include an opinion addressing the attribution of symptoms between the various service-connected and nonservice-connected factors present in this case.  

The Board has considered the Veteran's description of his symptoms.  The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

Here, the crucial determination is not whether the Veteran's description of symptoms is accurate, but whether the symptoms he reports are attributable to the service-connected disability as opposed to other nonservice-connected factors.  The Board finds that this is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Distinguishing the cause of such general symptoms as pain, and its effects, requires medical knowledge and understanding.  Therefore, his statements are not competent evidence that the cause of his symptoms is service-connected.  

The Board may compensate the Veteran only for service-connected disability.  While, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), in this case, competent medical evidence adequately distinguishes the symptomatology.  In essence, the service-connected right femur fracture residuals are currently, and throughout the period on appeal, asymptomatic.  In terms of the rating criteria, the service-connected disability does not meet or approximate the criteria of malunion of the femur with moderate knee or hip disability, as required for a 20 percent rating, nor does it meet or approximate the criteria for any higher ratings.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Surgical Scar Residuals

In the December 2013 Supplemental Statement of the Case, the RO adjudicated the issue of whether a separate compensable rating was warranted for the surgical scar associated with the service-connected right femur fracture residuals.  In the February 2014 remand, the Board characterized the appeal as encompassing that separate issue.  Accordingly, the current appeal arises from a claim for increase for right femur fracture residuals, received at the RO on October 28, 2009.  

The report of VA examination in April 2010 reveals a single scar located on the right lower extremity, measuring approximately 26.5 centimeters long by 1 centimeter wide at its widest point.  The scar was flesh-colored, smooth-surfaced, non-tender to palpation, and superficial.  The scar was not painful.  There were no signs of breakdown; no inflammation; no edema; and no keloid formation.  The scar was described as having no other disabling effects, no significant occupational effects, and no effects on usual daily activities.  

The report of a VA examination in June 2012 reveals a surgical incisional scar of the right lateral upper thigh measuring 26.5 centimeters by .0 centimeters which was hyperpigmented, smooth, nontender, hypertrophied, and intact.  There was no skin restriction or induration of the scar or surrounding scar tissue.

Consistent with the April 2010 findings, the report of a VA examination in April 2016 reveals a scar measuring 26 by 1 centimeter, described as well-healed and non-tender. 

Diagnostic Code 7800 is applicable to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  As the service-connected disability involves the right lower extremity, this code is not appropriate.  

Diagnostic Code 7801 addresses burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  As findings in April 2016 and April 2010 reveal that the Veteran's surgical scar is linear, this code is not appropriate.  

Diagnostic Code 7802 addresses burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A single rating of 10 percent is available where the scar covers an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

In light of the area of coverage required for a rating under Diagnostic Code 7802, and the requirement of a nonlinear scar, the Board finds that the criteria for a compensable rating are not met.  

Diagnostic Code 7804 addresses scars that are unstable or painful.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  One or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar (see Note(1)).  38 C.F.R. § 4.118, Diagnostic Code 7804. 

In light of the requirement of a painful scar under Diagnostic Code 7804, the Board finds that the criteria for a compensable rating are not met as the clinical findings have consistently demonstrated that the surgical scar is not painful or tender.  

Regarding the Veteran's assertions, as noted above, this issue was essentially raised by the RO after the appeal had been perfected.  The Veteran has not described any disabling effect of his surgical scar and has not specifically pursued a separate compensable rating for the scar.  As the scar has been assessed as well-healed and non-tender, the Board concludes that a separate compensable rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  As discussed in detail above, the Veteran's service-connected right femur fracture residuals and surgical scar are asymptomatic.  His lower extremity symptoms have been attributed to nonservice-connected factors.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the musculoskeletal system and skin inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).


ORDER

A rating in excess of 10 percent for right femur fracture residuals is denied.  

A rating in excess of 0 percent for a surgical scar associated with right femur fracture residuals is denied.  



REMAND

In August 2016, the RO granted a 100 percent disability rating for a service-connected mental disability and assigned an effective date of June 27, 2016, for the increase.  The Veteran filed a Notice of Disagreement with the effective date that same month.  The determination as to whether the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation (TDIU criteria) during the period of this appeal is inextricably intertwined with the determination as to whether his service-connected mental disorder is productive of total occupational impairment during some portion of that period.  The Board notes that the allegation of an earlier effective date for the 100 percent rating is limited to a date of December 5, 2011, while the TDIU claim is pending as part and parcel of the increase appeal since October 2009.

Therefore, adjudication of the issue of TDIU entitlement must be deferred pending action by the RO and the Veteran to perfect the appeal of the effective date issue.  

Accordingly, the issue of TDIU entitlement is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is required.)

1)  If the Veteran perfects an appeal of the effective date for the 100 percent rating for his service-connected mental disorder, readjudicate the issue of TDIU entitlement pertinent to the October 28, 2009, claim on appeal.  

2)  Upon completion of any necessary action above, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response on the issue of TDIU entitlement for any period determined to not be rated as 100 percent on a schedular basis.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


